Citation Nr: 1342208	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  09-47 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left ear hearing loss disability, and if so, whether service connection for a left ear hearing loss disability is warranted.  

2.  Entitlement to service connection for right ear hearing loss disability.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1969 to August 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  In that rating decision, the RO denied service connection for a right ear hearing loss disability; denied service connection for tinnitus; and, declined to reopen the previously denied claim for entitlement to service connection for a left ear hearing loss disability.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in August 2013.  With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and explained to the Veteran the three elements necessary to establish service connection.  Specifically, the Veteran indicated that one element is a current diagnosis of the disability, two is some evidence of some event, disease or injury that occurred in service that may be related to that current disability, and three, competent evidence of a nexus to service.  The VLJ explained to the Veteran of why his previous claim for service connection for a left ear hearing loss was denied.  The VLJ asked appropriate questions to clarify the Veteran's contentions and treatment history.  The Veteran, in turn, provided testimony in support his claims that his hearing loss and tinnitus are related to service.  Finally, the Veteran submitted private treatment records in support of his claim at the hearing; thus showing that he was aware at the hearing of additional evidence that he could submit to substantiate his claims of service connection.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.

The reopened claim of service connection for a left ear hearing loss disability, the claims for service connection for a right hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

4.  In an unappealed September 1978 rating decision, the RO denied a claim for service connection for a left ear hearing loss disability

2.  In an unappealed July 1982 rating decision, the RO confirmed the prior denial of service connection for a left ear hearing loss because new and material evidence had not been received.  

3.  The evidence associated with the claims file subsequent to the RO's July 1982 confirmed rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim for service connection for a left ear hearing loss disability.  


CONCLUSIONS OF LAW

2.  The RO's September 1978 and July 1982 denials of service connection for a hearing loss disability are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  As pertinent evidence received since the RO's July 1982 denial is new and material, the criteria for reopening the claim for service connection for a left ear hearing loss disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable nature of the Board's decision on the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a left ear hearing loss disability, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening the previously denied claim.  In other words, despite any defect in the notice provided to the Veteran regarding new and material evidence, the matter is subsequently reopened by the Board; thus, any defect in this regard results in harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Veteran seeks service connection for a bilateral hearing loss disability.  Service connection for a left ear hearing loss was previously denied by the RO.  Thus, the claim must first be reopened before the Board can address the merits of the underlying service connection claim.  

In a September 1978 rating decision, the Veteran was denied entitlement to service connection for a left ear hearing loss on a direct basis.  The rating decision explained that the claim was denied because there was no aggravation of a pre-existing high frequency (HF) hearing loss.  The claim was subsequently re-adjudicated in an August 1982 rating decision.  In that decision, the RO confirmed the previous rating decision, finding that new and material evidence had not been received.  

The Veteran's most recent claim of service connection for a hearing loss disability was received at the RO in November 2008, and the RO found that new and material evidence had not been received to reopen the previously denied claim of service connection for a left ear hearing disability in the April 2009 rating decision currently on appeal.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513   (1992).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denials, the Board found that a left ear hearing loss disability pre-dated service and was not aggravated during service because the service treatment records showed normal hearing on entrance examination in service in conversational range and normal hearing at separation in conversation range.  The RO also indicated that the entrance examination showed mild HF hearing loss with no change shown on separation examination.  

Pertinent evidence of record at the time of the December 1978 rating decision included service treatment records which do not show whether the Veteran's current bilateral hearing loss disability had its onset during service or is related to acoustic trauma during service.  

Since the RO's July 1982 final denial, evidence has been added to the claims file including private treatment records noting that the Veteran's pattern of hearing loss is consistent with a noise-induced hearing loss; and could therefore possibly be associated with his reported acoustic trauma in service because other otologic history was denied.  (See July 30, 2013 memorandum from audiologist M.W.).  

Also added to the record since the RO's July 1982 final denial is the transcript of the Veteran's hearing testimony.  (Located in the Veteran's Virtual VA File).  The testimony reveals that the Veteran reported no other noise exposure other than what he was subjected to in the Army.  The Veteran specifically indicated that he did not work in any post-service jobs where he was exposed to noise, and was not exposed to recreational noise, such as at a firing range.  The Veteran also clarified at the hearing that he did not have pre-existing noise exposure based on the entrance exam which showed normal hearing, but that he must have endured some hearing loss during service because his discharge examination noted a HF hearing loss at 6000 Hz.  

Given the new evidence showing a possibility of a link between the Veteran's active service and his left ear hearing loss; and/or the possibility that his left ear hearing loss had its onset during service (and, presuming the credibility of the Veteran's statements for the purpose of reopening the claim), the additional evidence is new and material.  Specifically this evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim, as the records suggests that the Veteran may have incurred a hearing loss disability during service; and/or that his current hearing loss disability is a result of in-service acoustic trauma.  Therefore, the claim for service connection for a left ear hearing loss disability must be reopened and re-adjudicated on the merits.


ORDER

The previously denied claim of service connection for a left ear hearing loss disability is reopened.  


REMAND

The Veteran seeks service connection for left ear hearing loss, a right ear hearing loss, and tinnitus.  Now that the previously denied claim of service connection for a left ear hearing loss is reopened, it is appropriate to refer to the Veteran's claimed hearing loss disability as "bilateral" which includes both the right and left ears.  

VA regulations provide that VA will assist a veteran by providing a medical examination or obtaining a medical opinion based upon review of the evidence of record if VA determines that it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  

In this case, the Veteran has not been afforded a VA examination to address these claims, but as will be discussed in detail below, they are necessary in order to fairly decide the claims.  See 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The RO in September 1978 found that a HF hearing loss was noted on the Veteran's entrance examination; however, the Board finds just the opposite.  A careful review of the Veteran's service treatment records (STRs) indicates that the Veteran entered service with no hearing defects.  The entrance examination in October 1969 showed normal hearing via audiogram.  A HF hearing loss was noted at 6000 Hz on the Veteran's discharge examination in August 1972.  

The discharge audiogram was as follows:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
30
25
20
15
15
15
LEFT
25
20
5
10
15
60

Although some hearing loss was noted on the separation examination at other frequencies, the audiometric findings at that time do not meet the criteria for a hearing loss disability for VA purposes because there is no auditory threshold of 40 dB or greater in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz; and, there is not a minimum of three auditory thresholds above 26 dB at the frequencies 500, 1000, 2000, 3000, 4000.  See 38 C.F.R. § 3.385 (2013).  Any hearing loss at 6000 Hz is not considered for purposes of determining a hearing loss disability for VA purposes.  

However, current private treatment records show a current hearing loss disability for VA purposes.  In an October 2008 memorandum with attached audiogram, audiologist C.P. noted a moderate degree of high frequency sensori-neural hearing impairment bilaterally; and, stated that the Veteran's hearing impairment had the characteristics of noise induced hearing loss.  The memorandum also noted a current diagnosis of tinnitus.  

Another audiologist, M.W. noted the Veteran's reports of a history of military noise exposure, specifically acoustic trauma during basic training.  M.W. indicated that the Veteran's pattern of hearing loss is consistent with noise-induced hearing loss and opined that the hearing loss could have possibly resulted from the reported acoustic trauma.  

Given a decrease in the Veteran's hearing shown during service, medical evidence of a current hearing loss disability and current tinnitus; and, the possibility of a nexus to service, a VA examination is necessary to determine the current nature and likely etiology of the Veteran's hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, or virtual VA file, any VA medical records pertaining to the Veteran.  

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all pertinent private treatment records identified by the Veteran that have not already been obtained.  

3.  Afford the Veteran a VA audiology examination to identify all current disability underlying the Veteran's current complaints of bilateral hearing loss and tinnitus; and to obtain information as to the current nature and likely etiology of any current tinnitus and/or hearing loss of either ear.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail. 

The examiner should specifically indicate whether the Veteran currently has hearing loss in either ear to an extent recognized as a disability for VA purposes (i.e., has an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent). 

Based on the examination and review of the record, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any tinnitus and/or hearing loss disability of either ear had its onset in service, or is the result of disease or injury incurred during service-to specifically include in-service acoustic trauma during basic training, as credibly reported by the Veteran.  If other causes are more likely, those should be noted.  The examiner's attention is directed to the service treatment records, including the October 1969 entry examination and the August 1972 discharge examination, and the Veteran's lay statements.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

4.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


